Case 6:19-cv-00023-NKM-RSB Document 56 Filed 09/09/20 Page 1 of 1 Pageid#: 529




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF VIRGINIA                                  9/9/2020
                                 LYNCHBURG DIVISION

 JOHN DOE,                                             )
                                                       )
                        Plaintiff,                     )
 v.                                                    ) Civil Action No. 6:19-CV-00023
                                                       )
 WASHINGTON AND LEE UNIVERSITY                         )
                                                       )
                        Defendant.                     )

                        ORDER AMENDING PRETRIAL DEADLINES

         Upon consideration of the parties’ Joint Motion to Amend Pretrial Deadlines, it is hereby

 ORDERED as follows:

       Dispositive motions shall be due on September 2, 2020;

       Briefs in opposition to dispositive motions shall be due no later than October 1, 2020;

       Reply briefs in support of dispositive motions shall be due no later than October ,

         2020.

       $GLVSRVLWLYHPRWLRQVKHDULQJVKDOOEHKHOGE\YLGHRWHOHFRQIHUHQFHRQ2FWREHU

         DWDPEHIRUH-XGJH0RRQ

 IT IS SO ORDERED.



                                                         (QWHUHG6HSWHPEHU



                                                            Robert S. Ballou
                                                         8QLWHG6WDWHV0DJLVWUDWH-XGJH
